Citation Nr: 1532337	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Jesse Brown Medical Center in Chicago, Illinois


THE ISSUES

1.  Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from a knee brace. 

2.  Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from an ankle boot brace. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1976 to April 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Jesse Brown Medical Center in Chicago, Illinois.  In May 2014, the Veteran testified at a Travel Board hearing before the undersigned.  At that hearing, the Veteran wished to provide testimony on an additional issue, an increased rating for service-connected left ankle disability.  A review of the Virtual record shows that this issue is still under development at the Regional Office and a statement of the case was recently issued.  This issue has not been appealed to the Board.

The issue of entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from an ankle brace is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran is not service-connected for a knee disability.


CONCLUSION OF LAW

Entitlement to a clothing allowance based on a knee brace is not warranted.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).   

REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeal for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

A veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service-connected, is entitled, upon application therefore, to an annual clothing allowance as specified under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  One annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); or

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments.

38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014).  

The Veteran contends that she has clothing damage due to a knee brace.  However, she is not service-connected for a knee disability.  Accordingly, she is not entitled to a clothing allowance.  


ORDER

Entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from a knee brace is denied.  


REMAND

The Veteran submitted a claim for clothing allowance based on claimed damage to her clothing from a knee brace and an ankle boot brace.  The Board notes that the September 2013 decision granted one of the Veteran's claims for a clothing allowance and denied the other.  The decision did not provide specifics regarding which claim was granted.  However, from a review of the statement of the case, it is clear that the claim for clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from a knee brace was denied.  It would then appear that the claim regarding the ankle boot brace was granted.  However, at his Board hearing, the Veteran maintained that this claim was denied.  Thus, on remand, the AOJ should clarify that matter.  If the claim was in fact denied, the Veteran should be afforded a medical evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Resolve if the claim for clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 due to clothing damage from an ankle boot brace was denied.  

2.  If the claim was not denied, schedule the Veteran for an appropriate examination to address whether the Veteran's ankle boot brace result in wear and tear to the Veteran's clothing.  The examiner should indicate if the ankle brace is prescribed specifically for service-connected disability.  The Veteran should be asked to bring to the examination the affected clothing/shoes.  If there is wear and tear, and staining due to prescribed brace for service-connected ankle disability, the examiner should certify any such wear and tear was caused by the prescribed brace for service-connected ankle disability.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


